IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41262

ANDREW BARRETT MEFFORD-                          )     2014 Unpublished Opinion No. 625
STANGER,                                         )
                                                 )     Filed: July 17, 2014
       Plaintiff-Appellant,                      )
                                                 )     Stephen W. Kenyon, Clerk
v.                                               )
                                                 )     THIS IS AN UNPUBLISHED
JOHN DARWIN STANGER, an                          )     OPINION AND SHALL NOT
incapacitated person, by and through his         )     BE CITED AS AUTHORITY
Conservator Christy Walbuck and his              )
Guardian Julie Robinson,                         )
                                                 )
       Defendant-Respondent.                     )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment in action for continuing child support, past-due child support, and
       breach of contract, affirmed in part, vacated in part, and remanded.

       Andrew Barrett Mefford-Stanger, Edwall, Washington, pro se appellant.

       Jennifer Reid Mahoney of Ringert Law, Chtd., Boise, for respondent.
                  ________________________________________________
MELANSON, Judge
       Andrew Barrett Mefford-Stanger appeals from the district court’s entry of a judgment in
favor John Darwin Stanger. For the reasons set forth below, we affirm in part, vacate in part, and
remand.
                                                I.
                                 FACTS AND PROCEDURE
       Andrew Mefford-Stanger is the son of John Stanger and Vicki Woodley. Andrew was
born prematurely and suffered from developmental disabilities. John has a history of mental
health issues. In 2006, John and Woodley divorced and a divorce decree was entered in which
they agreed that John would be responsible for child support in the amount of $365.65 per month




                                                1
and that these payments would continue until Andrew, a minor, reached the age of eighteen or
nineteen if Andrew were still pursuing a high school education.
       Andrew filed the instant action in 2012. The complaint alleged three claims: John owed
a duty of continuing child support past Andrew’s age of majority; John owed past-due child
support; and a claim for breach of contract in which Andrew alleged John orally promised to buy
him a car upon Andrew earning his GED. John moved for summary judgment on all three
claims raised by Andrew. Woodley moved to intervene, which was denied. The district court
received oral argument from each of the parties and thereafter granted summary judgment on the
three claims in favor of John. Andrew appeals.
                                                 II.
                                   STANDARD OF REVIEW
       Summary judgment under I.R.C.P. 56(c) is proper only when there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law. On appeal, we
exercise free review in determining whether a genuine issue of material fact exists and whether
the moving party is entitled to judgment as a matter of law. Edwards v. Conchemco, Inc., 111
Idaho 851, 852, 727 P.2d 1279, 1280 (Ct. App. 1986). When assessing a motion for summary
judgment, all controverted facts are to be liberally construed in favor of the nonmoving party.
Furthermore, the trial court must draw all reasonable inferences in favor of the party resisting the
motion. G & M Farms v. Funk Irrigation Co., 119 Idaho 514, 517, 808 P.2d 851, 854 (1991);
Sanders v. Kuna Joint Sch. Dist., 125 Idaho 872, 874, 876 P.2d 154, 156 (Ct. App. 1994).
       The party moving for summary judgment initially carries the burden to establish that
there is no genuine issue of material fact and that he or she is entitled to judgment as a matter of
law. Eliopulos v. Knox, 123 Idaho 400, 404, 848 P.2d 984, 988 (Ct. App. 1992). The burden
may be met by establishing the absence of evidence on an element that the nonmoving party will
be required to prove at trial. Dunnick v. Elder, 126 Idaho 308, 311, 882 P.2d 475, 478 (Ct. App.
1994). Such an absence of evidence may be established either by an affirmative showing with
the moving party’s own evidence or by a review of all the nonmoving party’s evidence and the
contention that such proof of an element is lacking. Heath v. Honker’s Mini-Mart, Inc., 134
Idaho 711, 712, 8 P.3d 1254, 1255 (Ct. App. 2000). Once such an absence of evidence has been
established, the burden then shifts to the party opposing the motion to show, via further
depositions, discovery responses or affidavits, that there is indeed a genuine issue for trial or to


                                                 2
offer a valid justification for the failure to do so under I.R.C.P. 56(f). Sanders, 125 Idaho at 874,
876 P.2d at 156.
       The United States Supreme Court, in interpreting Federal Rule of Civil Procedure 56(c),
which is identical in all relevant aspects to I.R.C.P. 56(c), stated:
       In our view, the plain language of Rule 56(c) mandates the entry of summary
       judgment, after adequate time for discovery and upon motion, against a party who
       fails to make a showing sufficient to establish the existence of an element
       essential to that party’s case, and on which that party will bear the burden of proof
       at trial. In such a situation, there can be “no genuine issue as to any material
       fact,” since a complete failure of proof concerning an essential element of the
       nonmoving party’s case necessarily renders all other facts immaterial. The
       moving party is “entitled to judgment as a matter of law” because the nonmoving
       party has failed to make a sufficient showing on an essential element of her case
       with respect to which she has the burden of proof.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (citations omitted). The language and
reasoning of Celotex has been adopted in Idaho. Dunnick, 126 Idaho at 312, 882 P.2d at 479.
                                                  III.
                                             ANALYSIS
       Andrew argues the district court erred in granting summary judgment to John because
John did not meet his initial burden of demonstrating the absence of a genuine issue of material
fact. John argues the district court correctly granted summary judgment because Idaho law does
not support a cause of action for child support past the age of majority, the district court lacked
jurisdiction to consider the claim for past-due child support, and the statute of limitation barred
the claim for breach of contract. We address each issue in turn.
A.     Continuing Child Support
       Andrew’s complaint alleged he was entitled to continuing child support because of
previously diagnosed disabilities. John responded that Idaho case law does not support a claim
for child support past the age of eighteen, and also, that no evidence existed in the record
demonstrating Andrew was disabled at the time he attained the age of majority. The district
court found Andrew failed to provide any evidence that he was disabled at the time of majority
and also held Idaho case law does not support a cause of action for child support past the age of
majority (subject to I.C. § 32-706).
       Andrew’s complaint relied upon State ex rel. Cromwell v. Panzeri, 76 Idaho 211, 280
P.2d 1064, 1065-66 (1955) for the proposition that a parent may be ordered to pay continuing

                                                   3
support to a disabled child who reaches the age of majority. In Cromwell, the issue was whether
the estate of a deceased mother of a child, confined to a state hospital due to disability, could be
held liable for treatment of the child after the child reached the age of majority. Cromwell, 76
Idaho at 213, 280 P.2d at 1065. Specifically, the state sought to impose liability upon the estate
under I.C. § 66-354, which provides:
               (a) When a mentally ill person has been admitted to a state facility
       voluntarily or involuntarily, the director of the facility may cause an inquiry to be
       made as to the financial circumstances of such person and of the relatives of such
       person legally liable for his or her support, and if it is found that such person or
       said relatives, legally liable for the support of the patient, are able to pay the
       expenses for commitment proceedings and the charges for the care and treatment
       of the patient in the facility, in whole or in part, it shall be the duty of the director
       of the facility to collect such expenses and such charges, and if necessary to
       institute in the name of the state, a civil suit against the person or persons liable
       therefor.
               (b) The following relatives shall be bound by law to provide for the
       expenses and charges for the commitment, care and treatment of such mentally ill
       person referred to in this act: husband for the wife, and the wife for the husband;
       the parent for his or her minor child or minor children, and the children for their
       parents.

Examining the common-law doctrine that preceded this statute, the Idaho Supreme Court
explained as follows:
                At common law, a parent ordinarily is under no legal obligation to support
       his or her adult child. Such parent’s legal liability for the support of a competent
       child ceases when the child, not then in a feeble or dependent condition, mentally
       or physically, as to be unable to support itself, reaches the age of majority.
                Hence the right to maintain this action against the parent or the estate of a
       deceased parent for the support of an adult child who was competent when he
       attained majority, if any such right exists, is purely a creation of the statute. No
       such right existed at common law.
                The primary liability imposed by the statute above quoted is on the
       incompetent person. The duty sought to be imposed on certain relatives of such
       incompetent, where no such duty was recognized at common law, is a secondary
       liability. If the incompetent person has an estate sufficient to pay such charges,
       no duty is imposed on the relatives.

Cromwell, 76 Idaho at 214-15, 280 P.2d at 1065-66 (citations omitted).                   This passage
demonstrates that Cromwell addressed a very specific circumstance delineated by statute and is
outside the scope of Andrew’s circumstances.           To the extent Andrew’s argument can be
interpreted as a request to extend the obligation imposed by I.C. § 66-354 to situations where a

                                                  4
disabled child who reaches the age of majority seeks ongoing child support, we decline to extend
that obligation.
        Idaho Code Section 32-706 provides the following limitations on a magistrate’s ability to
order child support:
               (1)     In a proceeding for divorce or child support, the court may order
        either or both parents owing a duty of support to a child to pay an amount
        reasonable or necessary for his or her support and education until the child is
        eighteen (18) years of age . . .
               ....
               (2)     If the child continues his high school education subsequent to
        reaching the age of eighteen (18) years, the court may, in its discretion, and after
        considering all relevant factors which include those set forth in subsection (1) of
        this section, order the continuation of support payments until the child
        discontinues his high school education or reaches the age of nineteen (19) years,
        whichever is sooner.

Further, the Idaho Supreme Court has stated that a court’s authority to provide for maintenance
of children ends once the children reach the age of majority. Stanger v. Stanger, 98 Idaho 725,
729, 571 P.2d 1126, 1130 (1977). Once children attain their majority at age eighteen, the court
cannot compel support payments beyond this date. 1 Id. See also Walborn v. Walborn, 120 Idaho
494, 499-500, 817 P.2d 160, 165-66 (1991) (the “rule has always been, until the 1990
amendment to I.C. § 32-706, that a court cannot compel a spouse to support a child after the
child has attained its majority”). Thus, the district court did not err in granting summary
judgment in favor of John on this issue. Because we conclude Idaho case law does not support a
cause of action for child support continuing past the age of majority (subject to I.C. § 32-706),
we need not address the adequacy of the evidence proferred by Andrew demonstrating his
disability.
B.      Past-Due Child Support
        Andrew also asserted that John owed past-due child support from the period before
Andrew reached the age of majority. The district court dismissed this claim for a lack of
jurisdiction. This claim arises from the divorce decree between John and Woodley that was
entered in the magistrate division. Specifically, in 2006, a magistrate entered a decree of divorce
in which John and Woodley agreed that John would be responsible for child support in the


1
        This is now subject to I.C. § 32-706.

                                                 5
amount of $365.65 per month. The decree also stated payments would continue until Andrew
reached the age of eighteen or nineteen if still pursuing a high school education. Andrew’s claim
for past-due child support seeks enforcement of this provision. However, I.C. § 7-1009 provides
continuing, exclusive jurisdiction over child support matters to the magistrate division. 2 See also
State, Child Support Servs. v. Smith, 136 Idaho 775, 778, 40 P.3d 133, 136 (Ct. App. 2001) (the
magistrate division of the district court has continuing and exclusive jurisdiction over the child
support orders it issues). Thus, the district court correctly determined it lacked jurisdiction to
entertain this claim.
C.     Oral Contract for Vehicle
       Andrew’s complaint alleged that John had agreed to give Andrew a vehicle if he
completed his GED. In his motion for summary judgment, John argued that Andrew’s claim for
breach of contract was barred by the statute of limitation. John contended that the cause of
action accrued on April 11, 2008, when Andrew completed performance (earning his GED) and
that, because the complaint was filed more than four years after that date (August 14, 2012), I.C.
§ 5-217 barred the cause of action. 3 Andrew responded to the motion by arguing John did not
learn that Andrew completed performance until 2010, and thus, the claim for breach of contract
was timely from that date. In its order granting summary judgment, the district court determined
that Andrew failed to allege facts sufficient to create a genuine issue of material fact that an oral
contract existed between John and Andrew. Alternatively, the district court ruled that, because
Andrew failed to present any affidavits indicating his father was not aware of the completed
performance until 2010, the cause of action accrued at the time Andrew earned his GED on
April 11, 2008.
       If the moving party for summary judgment does not challenge an aspect of the
nonmoving party’s case in its motion, the nonmoving party is not required to address it at the
summary judgment stage of the proceedings. Thomson v. Idaho Ins. Agency, Inc., 126 Idaho
527, 531, 887 P.2d 1034, 1038 (1994). John moved for summary judgment solely on the issue of
whether the statute of limitation had run. The district court granted summary judgment on the

2
         While this provision is subject to an exception for consent, this exception does not apply
in this case.
3
       Idaho Code Section 5-217 provides that a cause of action for breach of an oral contract
must be brought within four years.

                                                 6
basis that Andrew failed to present a genuine issue of material fact that a contract ever existed.
On this basis, the district court erroneously granted summary judgment since the ground was not
raised by the parties and the district court may not grant summary judgment on a ground sua
sponte raised. See id.
       As noted, the district court alternatively granted summary judgment on the ground that
the applicable statute of limitation had run on the oral contract claim. It was established below
that Andrew obtained his GED on April 11, 2008. The complaint was filed more than four years
later on August 14, 2012. Idaho Code Section 5-217 provides for a four-year statute of limitation
applicable to oral contracts. The parties below disputed the time of accrual for the running of the
statute of limitation. John contended that the statute accrued on the date Andrew received his
GED and, therefore, the complaint was untimely. Andrew contended that the statute was either
tolled until or accrued after John first learned that Andrew obtained his GED in “early 2011”
and, therefore, the complaint was timely from that date. Andrew contended that a breach by
John did not occur until well after the date he earned his GED.
       Generally, a cause of action accrues when a party may maintain a lawsuit against another.
Western Corp. v. Vanek, 144 Idaho 150, 151, 158 P.3d 313, 314 (Ct. App. 2006). A cause of
action for breach of contract accrues upon breach for limitation purposes. Cuevas v. Barraza,
146 Idaho 511, 517, 198 P.3d 740, 746 (Ct. App. 2008). On one hand, John provided no
argument or evidence as to when breach occurred, unless implying that breach occurred upon
Andrew obtaining his GED. On the other hand, Andrew asserted that breach did not occur until
after John learned he had obtained his GED, sometime in 2011; however, as noted by the district
court, that assertion of knowledge was simply argument and not before the court in any evidence
(or even alleged in the complaint). The district court did not make findings as to when breach
occurred, instead, assuming that John’s obligations arose on the date Andrew obtained his GED4
and that the statute of limitation accrued on that date.
       We believe the evidence and legal analysis before the district court was insufficient to
grant summary judgment. The issue of breach and any factual matters bearing thereon were not

4
        John’s time for performance was not in evidence. To the extent the alleged contract did
not expressly state a time for performance, in some situations a reasonable time for performance
may be implied. See Curzon v. Wells Cargo, Inc., 86 Idaho 38, 43, 382 P.2d 906, 908 (1963).
Whether a reasonable time implication has any bearing on this case cannot be determined from
the evidence presented to the district court.

                                                  7
addressed by the district court or in evidence by the parties. Therefore, we make no comment on
the relevant facts or legal analysis which may bear thereon in regard to the application of the
statute of limitation under the circumstances.
D.     Bias and Discrimination
       Andrew also claims the district court exhibited bias and discrimination toward him based
upon his disability. This claim is without merit. The district court inquired as to Andrew’s
mental status in an attempt to determine if there was any evidence Andrew was not competent to
proceed and to determine if a guardian or conservator needed to be appointed on Andrew’s
behalf. For these purposes, the district court determined that Andrew was not disabled and could
proceed pro se. Having reviewed the record, we conclude the district court did not exhibit bias
or discrimination toward Andrew.
E.     Attorney Fees
       Both parties claim they are entitled to attorney fees on appeal. Andrew also argues that
barring the availability of attorney fees for pro se parties violates the Equal Protection Clause of
the Fourteenth Amendment. An award of attorney fees may be granted under I.C. § 12-121 and
I.A.R. 41 to the prevailing party and such an award is appropriate when the court is left with the
abiding belief that the appeal has been brought or defended frivolously, unreasonably, or without
foundation. Rendon v. Paskett, 126 Idaho 944, 945, 894 P.2d 775, 776 (Ct. App. 1995). Here,
even if Andrew was eligible for attorney fees, we decline to award them to either party because
we conclude neither party has brought or defended the appeal frivolously, unreasonably, or
without foundation. 5
                                                 IV.
                                         CONCLUSION
       The district court correctly granted summary judgment in favor of John on the claim for
continuing child support. The district court also correctly determined it lacked jurisdiction to
entertain the claim for past-due child support. However, the district court erred in granting
summary judgment to John on the breach of contract claim.            Accordingly, we affirm the
judgment regarding the continuing child support and past-due child support, but vacate the



5
       Given this conclusion, we need not address Andrew’s argument that not allowing
attorney fees for pro se parties violates the Equal Protection Clause.

                                                 8
judgment with regard to the breach of contract and remand for further proceedings. No costs or
attorney fees are awarded on appeal.
       Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                              9